PER CURIAM.
The judge of compensation claims erred in reversing her prior finding of causation relating to claimant’s psychiatric condition without a proper motion and hearing as required by section 440.28, Florida Statutes. The error nevertheless is harmless. Competent, substantial evidence supports her later conclusions that claimant is not permanently and totally disabled as a result of the industrial accident, that he has reached psychological maximum medical improvement without any permanent impairment, and that he is not entitled to wage loss benefits for the period claimed.
AFFIRMED.
ERVIN, BOOTH and VAN NORTWICK, JJ., concur.